
	

115 SRES 669 ATS: Supporting the designation of September 2018 as “National Alcohol and Drug Addiction Recovery Month”.
U.S. Senate
2018-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 669
		IN THE SENATE OF THE UNITED STATES
		
			October 4, 2018
			Mr. King (for himself and Mrs. Capito) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the designation of September 2018 as National Alcohol and Drug Addiction Recovery Month.
	
	
 Whereas the theme for National Alcohol and Drug Addiction Recovery Month in 2018 is “Join the Voices for Recovery: Invest in Health, Homes, Purpose, and Community”;
 Whereas an estimated 72,000 people in the United States suffered a fatal overdose in 2017, with an average number of 197 fatal overdoses per day;
 Whereas there are roughly 25,000,000 people in the United States in recovery from alcohol and drug addiction;
 Whereas the total cost to the economy of prescription opioid misuse is $78,500,000,000 annually, and includes the cost of healthcare, lost productivity, addiction treatment, and involvement of the criminal justice system;
 Whereas people with substance use disorder face stigma from health professionals as well as friends and family;
 Whereas it has been demonstrated that that stigma is a major barrier for people with substance use disorder to access treatment and engage in recovery; and
 Whereas peer-supported communities offer people with substance use disorder better success in recovery, address personal and emotional effects of addiction, and ease reintegration: Now, therefore, be it
		
	
 That the Senate joins the voices for recovery to invest in health, homes, purpose, and community in September 2018 and every month—
 (1)in recognizing the importance of education and prevention of substance use disorder; (2)in exploring how integrated care, community, and sense of purpose can lead to effective and sustainable treatment; and
 (3)in showing appreciation and gratitude for family members, friends, and recovery allies who support individuals in recovery.
			
